Citation Nr: 0930269	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  05-40 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include bipolar disorder and anxiety disorder.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to 
December 1985.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 2005 rating 
decision issued by the RO.  

The Veteran provided testimony at a hearing conducted by the 
undersigned Veterans Law Judge at the RO in July 2006.  The 
hearing transcript (transcript) is on file.  

The Board remanded the case in June 2007 and May 2008 to the 
RO for additional development.  


FINDINGS OF FACT

1.  The Veteran is not shown to have manifested complaints or 
findings of an acquired psychiatric disorder in service or 
for many years thereafter.  

2.  The currently demonstrated bipolar disorder and anxiety 
disorder are not shown to be due to an injury or other event 
of the Veteran's period of active service.  


CONCLUSION OF LAW

The Veteran's acquired psychiatric disorder, currently 
manifested by bipolar disorder and anxiety disorder, is not 
due to disease or injury that was incurred in or aggravated 
by active service; nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

This notice must inform the claimant of any information and 
evidence (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide that pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1).  

With respect to the instant claim of service connection, the 
requirements of VCAA have been met.  There is no issue as to 
providing an appropriate application form or completeness of 
the application.  


VA notified the Veteran in June 2005, July 2007 and May 2008 
letters, and as part of a statement of the case (SOC) issued 
in November 2005, of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his service connection claim decided in the 
decision below.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Veteran's service treatment records, along with 
post-service private and VA medical records (outpatient 
treatment records and examination reports), have been 
obtained and associated with the claims file.  As noted, the 
Board has remanded the instant claim to the RO for additional 
development.  The requested development, to include securing 
records from the Social Security Administration (SSA), has 
been completed to the extent possible.  

To this end, the Veteran was requested in July 2007 to supply 
VA with signed VA forms (VA Form 21-4142) to enable VA to 
obtain certain private medical records associated with 
treatment afforded him for his claimed disorder.  The Veteran 
subsequently supplied VA with medical records associated with 
treatment he had been afforded at two separate private 
facilities.  Also, the above-mentioned July 2007 
correspondence provided notice of the type of evidence 
necessary to establish disability ratings and effective 
dates.  

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the instant claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).


For these reasons, the Board finds that VA has complied with 
the VCAA's notification and assistance requirements.  The 
instant claim of service connection is now ready to be 
addressed and decided on the merits.  

Thus, VA has satisfied its duty to notify and to assist 
pursuant to VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159(b), 20.1102 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio.  

Factual Background

The Veteran asserts that he has an acquired psychiatric 
disorder which is a direct result of his military service.  
As part of a VA Form 21-4138, received in July 2006, the 
Veteran asserted that his bipolar disorder had its onset in 
August 1984, following his being transferred to Germany.  He 
added that during this time he suffered from bouts of 
depression.  Further, in the course of his July 2006 hearing 
before the undersigned he testified that his psychiatric 
difficulties began shortly after he arrived in Germany.  See 
pages 13 and 14 of transcript.  He added he never reported 
these problems during his military service.  See page 18 of 
transcript.  It was also alleged that shortly following his 
service separation the Veteran suffered a manic episode, 
leading him to buy an automobile.  See page 21 of transcript.  

The service treatment records are negative for complaints, 
treatment, or diagnosis of a psychiatric disorder.  

Following service, review of a November 2002 private medical 
intake evaluation report shows complaints by the Veteran of 
constant worry.  He also complained of panic attacks.  He 
reported no prior psychiatric treatment.  Diagnoses, 
following the Veteran having been examined, included panic 
attacks with severe agoraphobia, social phobia with 
situationally bound panic attacks, generalized anxiety 
disorder, and cyclothymia.  

A private medical progress note dated in February 2003 
includes diagnoses of panic disorder with severe agoraphobia, 
social phobia, and cyclothymia.  


The Veteran provided a history of bipolar disorder in the 
course of a private psychiatric conducted in December 2003.  
He added that he was currently depressed, with anxiety 
symptoms.  He noted a recent admission due to suicidal 
ideation.  To this, an October 2003 private emergency 
department evaluation record includes diagnoses of depression 
and suicidal ideation.  Following examination of the Veteran 
the examiner provided a diagnosis of bipolar disorder.  As 
part of several other private medical records on file, dated 
in 2004 and 2005, diagnoses of bipolar disorder are included.  

On file are two SSA Disability Determination and Transmittal 
forms.  One, dated in March 2004, shows a primary diagnosis 
of spinal disc disorders and a secondary diagnosis of 
affective disorders.  The other, dated in August 2004, notes 
affective disorders as the primary diagnosis and spinal disc 
disorders as the secondary diagnosis.  

A June 2004 private adult mental profile report shows that 
the Veteran was afforded several psychiatric tests, to 
include MMPI-II.  The Veteran presented with symptoms 
associated with a mood disorder, as well as anxiety.  
Following taking the Veteran's medical history and examining 
the Veteran, the examiner provided diagnoses of bipolar I 
disorder, with psychotic features.  

Two lay statements were received by VA in October 2005.  One, 
from a friend of the Veteran, indicated that the Veteran had 
espoused suicidal thoughts in 1985.  The second statement, 
provided by the Veteran's wife, discussed how she discovered 
that the Veteran suffered from bipolar disorder/manic 
depressive disorder several years after the Veteran's service 
separation.  

An April 2007 VA primary care physician note shows that 
screening for depression was negative.  

The Veteran was afforded a VA psychiatric examination, 
conducted by a licensed psychologist, in July 2008.  The 
examiner noted that the Veteran's claims folder had been 
reviewed.  Review of the examination report shows that the 
Veteran reported having bipolar disorder.  The Veteran 
reported no mental health treatment while in the military.  
Following mental status examination, which included 
observation of the Veteran, the examiner supplied diagnoses 
of bipolar disorder, Type I, with rapid cycling; and anxiety 
disorder "NOS" [not otherwise specified].  The examiner 
however, contrary to the instructions set out as part of the 
Board's May 2008 remand (see page 18), did not supply an 
opinion concerning the question for whether the Veteran's 
current psychiatric disorder had its onset during his 
military service.  

In February 2009 the VA psychologist who examined the Veteran 
in July 2008 supplied an addendum report.  The psychologist 
opined that it was less likely as not that the Veteran's 
current bipolar and anxiety disorders were caused by or the 
result of his military service.  She added that the evidence 
considered in rendering the opinion included all of the 
Veteran's available treatment notes, VA medical records, and 
an interview with the Veteran.  She also recited a detailed 
explanation concerning her rationale for supplying the 
proffered opinion.  In so doing, the examiner pointed out 
that there was no evidence, in the form of treatment records, 
to suggest the Veteran received any mental health treatment 
in the military.  She added that following his 1985 service 
separation the Veteran did not seek mental health services 
until 2002.  The examiner further noted that while it was 
very clear that the Veteran in fact suffered from a mental 
disorder, in the absence of military treatment records or 
documentation of mental health treatment immediately 
following discharge, there was no clear evidence to suggest 
that the Veteran's current symptoms began during his military 
service.  

Laws and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131.  

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  


Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

Psychoses may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
following separation from active duty.  38 U.S.C.A. §§ 1101, 
1111, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, at 54.  

Analysis

Based on a careful review of the evidentiary record, the 
Board finds that the claim of service connection for an 
acquired psychiatric disorder, currently manifested by 
bipolar disorder and anxiety disorder, must be denied.  


As noted, the Veteran was not treated for psychiatric 
complaints in service, and was not treated following his 
service discharge until 2002, a period of 17 years.  Given 
the length of time between the Veteran's active duty and the 
post-service diagnoses of a psychiatric-based disorder, the 
preponderance of the competent evidence of record is against 
finding a continuity of objectively verifiable 
symptomatology.  38 C.F.R. § 3.303(d); Maxson v. West, 12 
Vet. App. 453 (1999) (service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service). 

Moreover, following the recent July 2008 examination, the VA 
physician opined, as part of the above-discussed February 
2009 addendum, that the currently diagnosed bipolar and 
anxiety disorders were not caused by related to the Veteran's 
military service.  

In addition, as the earliest competent medical evidence of 
psychiatric problems dates from 2002, presumptive service 
connection for an acquired psychiatric disorder is not for 
consideration.  See 38 C.F.R. §§ 3.307, 3.309.

The Board considered the assertions offered by the Veteran 
that his current psychiatric problems are related to his 
military service.  The Veteran is not trained in the field of 
medicine.  Hence, he is not competent to offer an opinion 
which requires specialized training.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  He has presented no competent 
evidence to support his claim of service connection.  

In reaching this decision the Board finds that the 
preponderance of the evidence is against the Veteran's claim.  
As there is not an approximate balance of positive and 
negative evidence regarding the merits of the Veteran's claim 
that would give rise to a reasonable doubt, the benefit-of-
the-doubt rule is not applicable.  38 U.S.C.A. 38 U.S.C.A. 
§ 5107(b); see also Gilbert, at 54-56.  


ORDER

Service connection for an acquired psychiatric disorder, to 
include bipolar disorder and anxiety disorder, is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


